Title: To Thomas Jefferson from John Fraser, 13 April 1789
From: Fraser, John
To: Jefferson, Thomas



Sir
Chelsea Apl. 13th. 1789

I beg leave to inform you that I have Inclosed in a Box Directed to the Duc D’Orleans a parcel containing 2 Qts. of Seed 1 Qt. for the Marquis de la Fayette, and 1 for yourself. Beg you will send to Mr. Blackie a Bagatelle, for them. I have the Pleasure to inform you that it has been minutely examined by the Heads of the Royal Society, who are of Opinion that it is of more real utility, than any other Plant that has been Discover’d for a Century; the Pleasure I naturally feel in Consequence of such a Declaration makes me far from regretting the Dangerous Expedition I have undergone. I hope the United States will not be backward in Encouraging the Discoverers, as well as profiting by the Discovery. I cannot help expressing the Gratitude I feel on Account of the particular notice you was pleased to take of me when in Paris. I found on conversing with different Gentlemen that they looked upon the Flavour of the Melon to be by no means a Quality to recommend it, but in Consequence  of your good opinion of it, have taken the Liberty to call it by the name of Jefferson’s Pine Apple Apricot, and have sent them to Mr. Walter under that name, but have since had the severe Mortification to hear that, that Valuable Man, is now no more. This Circumstance will particularly oblige me to go to Carolina this Summer. I beg your Acceptance of a few Seeds of the real Pinus Palustris, the Description of which is as follows, (Strobilis arcuatis, Foliis trinis semipedalibus.) I mean as soon as it can be done with Correctness, to send to each Subscriber a Copper-Plate Impression of this new Grass. I have the Honor to be with the Greatest Respect Yr. most Obedt. Humble. Servt.,

John Fraser

